IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

AMVETS POST NO. 2,                        )
                                          )
                  Appellant,              )
                                          )
     v.                                   )   CA No: S22A-03-001 MHC
                                          )
THE DELAWARE BOARD OF                     )
CHARITABLE GAMING,                        )
                                          )
                   Appellee.              )

                                      ORDER
                               Submitted: May 3, 2022
                                Decided: May 4, 2022

    This 4th day of May, it appears to the Court that:

          1. On March 2, 2022, Appellant Amvets Post No. 2 (“Appellant”) filed

 a timely appeal of a decision of the Delaware Board of Charitable Gaming (the

 “Board”) issued on February 23, 2022. Appellant is a nonprofit veterans

 organization which previously was granted a charitable gaming permit.

 Appellant uses charitable gaming to raise funds to donate to other charitable

 organizations.

          2. The Board determined that Appellant violated the Delaware

 Constitution, state statutes and board regulations for conduct including the use

 of progressive jackpots or carryover jackpots in relation to its charitable gaming

 activity. Accordingly, the Board barred Appellant or any affiliated entities from
    conducting charitable gaming activities until at least February 23, 2023. On

    March 17, 2022, Appellant filed a motion to stay the Board decision. The State,

    on behalf of the Board, filed a response to the motion on March 24, 2022.

    Appellant filed a reply on March 25, 2022. The Court held oral argument on the

    motion on May 3, 2022. At that time, Appellant stated that if the stay was

    granted, it would refrain from conducting progressive jackpot games while the

    stay is in effect. Briefing has not occurred on the merits of the appeal.

          3. To determine whether a motion to stay should be granted, the Court is

    required (1) “to make a preliminary assessment of likelihood of success on the

    merits of the appeal; (2) to assess whether the [appellant] will suffer irreparable

    injury if the stay is not granted; (3) to assess whether any other interested party

    will suffer substantial harm if the stay is granted; and (4) to determine whether

    the public interest will be harmed if the stay is granted.”1

          4. The Court finds that Appellant will suffer irreparable injury if the

    stay is not granted and thus no longer able to conduct charitable gaming

    activities. Appellant’s counsel stated at oral argument that the penalties imposed

    by the Board will lead to the termination of employees of the Appellant, as well

    as a decrease in community engagement. The charitable organizations that

    receive donations from Appellant as a result of the charitable gaming activity

1
  Kirpat, Inc. v. Delaware Alcoholic Beverage Control Comm'n, 741 A.2d 356, 357 (Del. 1998)
(citing Evans v. Buchanan, 435 F.Supp. 832, 841–42 (D.Del. 1977)).
                                             2
      will also suffer harm if the stay is not granted due to a decrease in donations by

      Appellant. The State acknowledged at oral argument that neither the State nor

      the public will suffer substantial harm if the stay is granted under the condition

      that Appellant refrains from conducting progressive jackpot games while the

      stay is in effect. Moreover, there is no reason to believe that Appellant has

      engaged in gaming for purposes other than raising money for charity. At this

      time, it is not clear whether Appellant will succeed on the appeal. Briefing on

      the merits of the appeal and further analysis is required. As such, the first factor

      does not weigh strongly in either direction.

              5. Considering all four factors and “balanc[ing] all of the equities

      involved in the case together,”2 the Court determines that the stay shall be granted

      under the condition that Appellant is prohibited from conducting progressive

      jackpot games while this stay is in effect.

              6. Accordingly, Appellant’s motion to stay is GRANTED until a

      decision is issued on the appeal.

IT IS SO ORDERED.

                                                     /s/ Mark H. Conner
                                                     Mark H. Conner, Judge




2
    Id. at 385.
                                              3